 Case 1:19-cr-00286-AMD Document 60 Filed 04/21/20 Page 1 of 1 PageID #: 499
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG/NS/MCM                                        271 Cadman Plaza East
F.#2019R00029                                     Brooklyn, New York 11201


                                                  April 21, 2020

By Email and ECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Robert Sylvester Kelly
                     Criminal Docket No. 19-286 (S-3) (AMD)

Dear Judge Donnelly:

               On April 20, 2020, counsel for the defendant Robert Kelly filed a letter with
the Court indicating that he had been advised the night before that an inmate on the
defendant’s floor “had tested positive for Covid 19 and been taken to the hospital.” ECF
Docket No. 59. The letter further indicated that “counsel had reached out to the correctional
center this morning to verify this information but as of yet have not heard back.” Id.
Following receipt of defense counsel’s letter, the government forwarded the letter to legal
counsel for the Metropolitan Correctional Center in Chicago, Illinois (“MCC Chicago”) and
sought confirmation regarding whether the information in the letter was accurate. Yesterday,
legal counsel for MCC Chicago confirmed that an inmate on the defendant’s floor had been
taken to the hospital and tested positive for COVID-19.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:      /s/
                                                  Elizabeth Geddes
                                                  Nadia Shihata
                                                  Maria Cruz Melendez
                                                  Assistant U.S. Attorneys
                                                  (718) 254-6430/6295/6408

cc:    Defense Counsel (by ECF)
       Clerk of the Court (AMD) (by ECF)
